     Case: 1:15-cv-04970 Document #: 144 Filed: 10/08/20 Page 1 of 12 PageID #:744




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

MELVIN E. BRIMAGE,                              )
                                                )
              Plaintiff,                        )
                                                )
        v.                                      )      No. 15 C 4970
                                                )
TERRENCE FOWLER, ROSARIO                        )      Judge John Z. Lee
LAZZARA, NESTER DEJESUS,                        )
NICHOLAS DUCKHORN, SERGEANT                     )
JESSANI, ZOE BATZER, and MARC                   )
LAPADULA,                                       )
                                                )
              Defendants.                       )

                     MEMORANDUM OPINION AND ORDER

        Melvin Brimage brings this suit against seven Chicago police officers,

alleging that they violated the Fourth Amendment by knowingly omitting material

information from their application for a warrant to search his apartment (the

“Warrant Claim”) and by executing the resulting warrant in an unreasonable

manner (the “Search Claim”). Defendants have moved for summary judgment as

to both claims. For the reasons below, the motion is granted, and judgment is

entered in Defendants’ favor.

                                  I.    Background1

A.      The Warrant Application

        In early 2013, Officer Terrence Fowler interviewed an informant who asked

to be referred to as J. Doe. Defs.’ LR 56.1 Stmt. Material Facts (“SOF”) ¶ 16, ECF


1       The following facts are undisputed or deemed admitted, unless otherwise noted.



                                            1
     Case: 1:15-cv-04970 Document #: 144 Filed: 10/08/20 Page 2 of 12 PageID #:745




No. 120; see Defs.’ Ex. G, Complaint for Search Warrant (“Warrant”) at 1, ECF No.

120-7. During that conversation, J. Doe advised Fowler that Brimage, a convicted

felon, owned a “silver semi-automatic” handgun. Warrant at 1. Based on J. Doe’s

statements, Fowler applied for a warrant to search Brimage’s apartment.

Warrant at 1–2; see SOF ¶¶ 13–18.          Judge Ford of the Circuit Court of Cook

County approved the warrant on January 19, 2013. Id. ¶ 20.

B.      The Criminal Case Against Brimage

        Defendants executed the search warrant on January 23, 2013.2 SOF ¶ 23.

After battering down the door to Brimage’s apartment, they discovered him, a gun,

and drugs inside. Id. ¶¶ 24, 26. They promptly arrested Brimage. Id. ¶ 27. He

was later indicted in the Circuit Court of Cook County for unlawful possession of a

firearm and possession of a controlled substance with intent to deliver. Id. ¶ 28.

        In time, the Cook County State’s Attorney’s Office disclosed certain

documents to Brimage’s defense attorney. Pl.’s LR 56.1 Stmt. Additional Facts

(“SOAF”) ¶¶ 13–14, ECF No. 128. In reviewing those materials, “it became clear”

to Brimage that J. Doe is his estranged daughter. 3            Id. ¶ 14.   According to

Brimage, Fowler’s warrant application omitted material information about his

daughter that would have discredited her testimony. Id. ¶¶ 14–15.




2      At times, the parties state that the search took place on January 20, 2013.
Whether the search occurred on January 20 or three days later has no effect on the
Court’s decision.

3     The parties’ Local Rule 56.1 submissions fail to clarify whether J. Doe is, in fact,
Brimage’s daughter.



                                            2
     Case: 1:15-cv-04970 Document #: 144 Filed: 10/08/20 Page 3 of 12 PageID #:746




C.      The Motions to Quash

        Soon after Brimage came to believe that J. Doe was his daughter, his

attorney filed a motion to quash the search warrant for lack of probable cause.

SOF ¶ 30. Judge McHale, the Circuit Court of Cook County Judge assigned to

Brimage’s criminal case, denied that motion. Id. ¶ 33.

        A few weeks later, Brimage’s attorney submitted a second “motion to quash

based on Franks v. Delaware[, 438 U.S. 154 (1978)].” See SOF ¶ 33; Defs.’ Ex. N,

2d Mot. Quash at 1, ECF No. 120-14. That motion requested a Franks hearing

“regarding [Fowler’s] motivation for omitting information about Doe’s credibility

from the affidavits” and argued that “[t]he omission of [information about] the

informant’s credibility impaired the neutral role of the magistrate.” 4 Id. ¶ 37.

        After holding a preliminary hearing to decide whether a Franks hearing

was necessary, Judge McHale again rejected Brimage’s motion.              Pl.’s LR. 56.1

Resp. Defs.’ Stmt. Material Facts (“RSOF”) ¶ 42, ECF No. 128. In doing so, the

Judge explained:

        I do find that there was corroboration additionally [of J. Doe’s
        testimony] here. I think I ruled it on a prior court date. The informant
        here identified the defendant’s photo. [Sh]e drove by with the officer
        and said that’s the building.5 The police confirmed that defendant had
        a prior felony conviction. This [warrant] was signed and executed the

4      A Franks hearing enables a defendant to challenge the factual basis on which a
search warrant was issued. To “invalidate a warrant on this basis, a defendant at a so-
called Franks hearing must prove by a preponderance of the evidence either falsity or
recklessness, as well as materiality.” United States v. Clark, 935 F.3d 558, 563 (7th Cir.
2019).

5      Judge McHale acknowledged the possibility that J. Doe is Brimage’s daughter, but
referred to the informant as a “he.” See Defs.’ Ex. O, Hr’g Tr. at 12:19–12:23, ECF No.
120-15.


                                            3
  Case: 1:15-cv-04970 Document #: 144 Filed: 10/08/20 Page 4 of 12 PageID #:747




      next day. The difference in time between the last observation of the
      gun and the execution of the warrant I believe was 18 days. That’s not
      a long time. And the complaint indicates that the officer had several
      conversations with the subject and that the subject has seen this gun
      in the defendant’s possession multiple occasions at that location . . . .
      I’m going to deny the motion at this time.

SOF ¶ 41; see Defs.’ Ex. O, Hr’g Tr. at 12:22–13:10, ECF No. 120-15. About a year

later, Brimage was convicted of six counts of possession of a controlled substance

with intent to deliver, two counts of unlawful use or possession of a weapon by a

felon, and one count of being an armed habitual criminal. SOF ¶ 44.

                                 II.     Legal Standard

      Summary judgment is proper where “there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). The movant bears the initial burden of establishing that there is no

genuine issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).

Once the movant has sufficiently demonstrated the absence of a genuine issue of

material fact, the nonmovant must then set forth specific facts demonstrating that

there are disputed material facts that must be decided at trial. Id. at 321–22.

                                       III.   Analysis

      Brimage raises two Fourth Amendment claims.           First, he submits that

Fowler knowingly omitted material information from the warrant application.

Second, he suggests that Defendants executed the warrant in an unreasonable

manner. For their part, Defendants urge the Court to grant summary judgment in

their favor as to both claims.




                                              4
     Case: 1:15-cv-04970 Document #: 144 Filed: 10/08/20 Page 5 of 12 PageID #:748




A.      The Warrant Claim Is Barred by Collateral Estoppel

        As a threshold matter, Defendants maintain that collateral estoppel

forecloses Brimage’s warrant claim.      Under Illinois law, that doctrine applies

when: (1) “the issue decided in the prior adjudication is identical with the one

presented in the current action,” (2) “there was a final judgment on the merits in

the prior adjudication,” and (3) “the party against whom estoppel is asserted was a

party to . . . the prior adjudication.” Sanchez v. City of Chi., 880 F.3d 349, 357 (7th

Cir. 2018) (quoting Du Page Forklift Serv., Inc. v. Material Handling Servs., Inc.,

744 N.E.2d 845, 849 (Ill. 2001)). 6

        Here, Brimage does not dispute that the 2014 pre-Franks hearing satisfies

the second and third elements of collateral estoppel. Instead, he insists that it

involved issues different from the ones presented here. But the issues raised by

Brimage’s warrant claim are identical to those Judge McHale decided in 2014.

        To prevail on his § 1983 claim, Brimage must establish that: (1) Fowler

“knowingly, intentionally, or with reckless disregard for the truth ma[de] false

statements [or omissions] in requesting the warrant,” and (2) “the false statements

[or omissions] were necessary to the determination that a warrant should issue.”

Lawson v. Veruchi, 637 F.3d 699, 705 (7th Cir. 2011) (cleaned up); see Edwards v.

Joliff-Blake, 907 F.3d 1052, 1061 (7th Cir. 2018). That is the same inquiry that

Judge McHale undertook during the 2014 pre-Franks hearing. To obtain a Franks

hearing, a defendant must first make “a substantial preliminary showing of (1) a


6     Whether collateral estoppel bars Brimage’s § 1983 claim hinges on Illinois law.
See Brown v. City v. Chi., 599 F.3d 772, 774 (7th Cir. 2010).


                                          5
    Case: 1:15-cv-04970 Document #: 144 Filed: 10/08/20 Page 6 of 12 PageID #:749




material falsity or omission that would alter the probable cause determination,

and (2) a deliberate or reckless disregard for the truth.” United States v. Glover,

755 F.3d 811, 820 (7th Cir. 2014) (cleaned up). It is true that Judge McHale made

no “express factual finding[s]” as to these elements. Pl.’s Resp. at 15, ECF No.

130. In declining to hold a Franks hearing, however, the Judge necessarily found

that Brimage had failed to make a “preliminary showing” as to any of them.

Glover, 755 F.3d at 820. Thus, because at least one essential element has already

been decided, Brimage’s warrant claim cannot proceed.

       That Judge McHale rejected Brimage’s arguments after a pre-Franks

hearing, rather than a Franks hearing, does not alter this analysis. As a general

rule, Illinois courts accord preclusive effect to orders “sustaining or denying . . .

pretrial motion[s] to suppress evidence.”       People v. Johnson, 464 N.E.2d 1197,

1199 (Ill. 1984).7 Especially given that Judge McHale granted Brimage a full and

fair opportunity to support his motion to quash, the Court sees no reason to

deviate from that rule here. Indeed, courts applying similar principles routinely

hold that pre-Franks hearings support collateral estoppel. See, e.g., Searing v.

Hayes, 684 F.2d 694, 697 (10th Cir. 1982) (“Just because [plaintiffs] did not meet

the requirements under Franks to receive an evidentiary hearing does not limit

the application of collateral estoppel.”); Forsythe v. United States, No. 3:10-cv-508,




7       Illinois courts decline to apply collateral estoppel when “additional evidence” or
“exceptional circumstances” are present. Johnson, 464 N.E.2d at 1199. But Brimage
fails to highlight any evidence that he was not permitted to introduce at the 2014 hearing.
Nor does he identify any exceptional circumstances.


                                            6
     Case: 1:15-cv-04970 Document #: 144 Filed: 10/08/20 Page 7 of 12 PageID #:750




2011 WL 1882385, at *5 (D. Nev. May 17, 2011) (same). Collateral estoppel thus

precludes Brimage’s warrant claim.8

B.      The Search Claim is Untimely

        The remaining question is whether the statute of limitations bars Brimage’s

search claim.    Given that a two-year limitations period governs § 1983 claims

under Illinois law, see Woods v. Ill. Dep’t of Children & Family Servs., 710 F.3d

762, 768 (7th Cir. 2013); that a Fourth Amendment claim “accrues at the time of

the search or seizure,” Neita v. City of Chi., 830 F.3d 494, 498 (7th Cir. 2016); and

that Defendants canvassed Brimage’s apartment in January 2013, SOF ¶ 23, it

follows that the search claim expired several months before this suit was filed.

        Rather than contest this timeline, Brimage contends that equitable tolling

saves his search claim.9     To invoke that doctrine, a plaintiff bears the burden of

establishing two elements: (1) “diligence in the pursuit of h[is] rights” and (2) “the

existence of an extraordinary circumstance that nonetheless stood in the way of

h[is] making a timely filing.” Madison v. U.S. Dep’t of Labor, 924 F.3d 941, 947

(7th Cir. 2019). Because Brimage has failed to support the second element, his

search claim is time-barred.10



8      Because collateral estoppel is fatal to the warrant claim, the Court has no occasion
to address Defendants’ alternative arguments.

9      While “the accrual date of a § 1983 cause of action is a question of federal law,”
Wallace v. Kato, 549 U.S. 384, 396 (2007), Illinois law governs the application of the
equitable tolling doctrine, see Bryant v. City of Chi., 746 F.3d 239, 243 (7th Cir. 2014).

10     The Court assumes (without deciding) that Brimage has asserted sufficient facts to
sustain the due-diligence element.



                                            7
     Case: 1:15-cv-04970 Document #: 144 Filed: 10/08/20 Page 8 of 12 PageID #:751




        In deciding whether the extraordinary-circumstances requirement is

satisfied, courts employ a “flexible standard that encompasses all of the

circumstances that [the plaintiff] faced and the cumulative effect of those

circumstances.”     Socha v. Boughton, 763 F.3d 674, 686 (7th. Cir. 2014).         The

overarching question is whether those circumstances formed an “extraordinary

barrier[]” to the plaintiff’s suit, such as “legal disability” or “an irredeemable lack

of information.” Thede v. Kapsas, 897 N.E. 2d 345, 351 (Ill. App. Ct. 2008). As

these examples suggest, “equitable tolling is an extraordinary remedy that is

rarely granted.” Carpenter v. Douma, 840 F.3d 867, 870 (7th Cir. 2016) (cleaned

up).

        Here, Brimage catalogs an array of circumstances that he says made it more

difficult for him to file this lawsuit, including:

        •   Severe anxiety that manifested in the form of insomnia,
            headaches, panic attacks, and suicidal thoughts, SOAF ¶ 4;11

        •   Incarceration at penal institutions starting on January 20, 2013,
            id. ¶ 1;

        •   A criminal defense attorney who mistakenly advised Brimage that
            a four-year limitations period would apply to this suit, id. ¶ 6;

        •   A mishap in which legal documents Brimage sent a different
            attorney were lost in the mail, id. ¶ 10; and,

        •   A low score on a general knowledge test, which indicated that
            Brimage has the same overall knowledge as a fourth grader, id. ¶
            20.




11    Brimage emphasizes that concerns about his mother’s welfare prompted his
psychological deterioration. SOAF ¶ 22.


                                            8
   Case: 1:15-cv-04970 Document #: 144 Filed: 10/08/20 Page 9 of 12 PageID #:752




         While the Court is sympathetic to Brimage’s circumstances, many of these

circumstances count as “garden variety” problems that merit minimal weight in

the equitable tolling analysis. See Carpenter, 840 F.3d at 872. For starters, it is

well-settled that “[i]ncarceration alone . . . does not qualify as an extraordinary

circumstance.” Socha, 763 F.3d at 685. In the same vein, “attorney negligence is

not extraordinary and clients, even if incarcerated, must vigilantly oversee, and

ultimately bear responsibility for, their attorneys’ actions or failures.” Modrowski

v. Mote, 322 F.3d 965, 968 (7th Cir. 2003) (cleaned up). And similarly, because

Brimage could have followed up to ensure his mail had been delivered, the postal

mishap adds little to the argument in favor of equitable tolling. See Menominee

Indian Tribe of Wis. v. United States, 136 S. Ct. 750, 756 (2016) (“[T]he second

prong of the equitable tolling test is met only where the circumstances that caused

a litigant’s delay are . . . beyond its control.”). Likewise, Brimage has not met his

burden of explaining how a low score on a general knowledge test impeded his

ability to file this suit.   See Mayberry v. Dittman, 904 F.3d 525, 530 (7th Cir.

2018).

         The most serious obstacle Brimage encountered involved his severe anxiety

and the symptoms that accompanied it. Brimage even depicts those ailments as a

but-for cause of his delayed filing. SOAF ¶ 4. Still, as the Seventh Circuit has

stressed, the extraordinary circumstances requirement demands “[s]omething

more than but-for causation.” Davis v. Humphreys, 747 F.3d 497, 500 (7th Cir.

2014). In Anguilo v. United States, for example, a court in this district determined




                                          9
  Case: 1:15-cv-04970 Document #: 144 Filed: 10/08/20 Page 10 of 12 PageID #:753




that a combination of “anxiety and stress disorder and major depression” that

“contributed to the timing of [the] filing” did not qualify as an extraordinary

barrier. 867 F. Supp. 2d 990, 1001 (N.D. Ill. 2012). Given that Brimage suffered

from a similar medley of psychological problems, his mental condition alone does

not justify equitable tolling.

      That is especially true because Brimage’s pro se submissions show that his

anxiety did not stop him from “engag[ing] in the legal process.”         See Conroy v.

Thompson, 929 F.3d 818, 821 (7th Cir. 2019). Aside from crafting a complaint that

withstood threshold review, Brimage also composed a coherent response brief that

defeated Defendants’ motion to dismiss.      See 2/25/16 Order, ECF No. 4; 3/4/18

Order, ECF No. 58. Even drawing reasonable inferences in Brimage’s favor, those

unassisted filings reveal that he retained the ability to “understand[] his legal

rights and act[] upon them,” despite whatever psychological issues he suffered.

Obriecht v. Foster, 727 F.3d 744, 750–51 (7th Cir. 2013) (cleaned up).

      Mindful of the need to analyze “the entire hand . . . [a plaintiff] was dealt,”

the Court has considered the “cumulative effect” of the issues Brimage identifies.

See Socha, 763 F.3d at 686. But, as noted above, most of those circumstances

deserve relatively little weight.   And while Brimage’s psychological problems

constitute a more substantial obstacle, his filing of a cogent pro se complaint

undermines his argument that they prevented him “from understanding and

pursuing his rights.”     Mayberry, 904 F.3d at 529.    Considering that Brimage

suffered from a serious-but-not-extraordinary mental illness, along with an array




                                        10
     Case: 1:15-cv-04970 Document #: 144 Filed: 10/08/20 Page 11 of 12 PageID #:754




of “garden variety” issues, the Court finds that the barriers he faced were not so

substantial as to warrant equitable tolling. See Carpenter, 840 F.3d at 872.

         That conclusion is consistent with Socha, the main case that Brimage

invokes.      In Socha, the petitioner’s former attorney unjustifiably withheld

essential files “[f]or nearly 90% of” the limitations period. 763 F.3d at 686. Even

after the petitioner obtained those files, the prison limited him to just “four hours

of library time in the 40 days he had before his petition was due.” Id. at 687.

Classifying those barriers as “nearly insurmountable,” and struggling to imagine

“what more he could have done,” the Seventh Circuit held that the petitioner was

entitled to equitable tolling. Id. at 686.

         The facts of this case are materially different.     First, whereas plaintiff’s

counsel in Socha did not even provide the plaintiff with the relevant documents

until the limitations period had almost expired, here Brimage—though he may

have received erroneous advice by his prior counsel about the statute of

limitations period—nonetheless had possession of the pertinent facts and was free

to do his own research or seek other legal advice. Second, nothing in the record

indicates that Brimage did not have adequate access to the prison’s law library.

And third, unlike the plaintiff in Socha, there are many steps Brimage could have

taken that would have enabled him to file suit on time; for example, he could have

started research sooner or followed up about the mislaid mail. 12


12     Similar considerations distinguish Richardson v. Thompson, another case Brimage
cites. No. 16-cv-7422, 2019 WL 3573578 (N.D. Ill. Aug. 6, 2019). The Richardson plaintiff
suffered from a documented history of mental illness verging on legal incapacity,
“require[d] help even with the most basic writing tasks,” endured several episodes of rape


                                             11
  Case: 1:15-cv-04970 Document #: 144 Filed: 10/08/20 Page 12 of 12 PageID #:755




      In short, even after considering the cumulative effect of the circumstances

Brimage faced, the factual record does not support an application of the equitable

tolling doctrine to his search claim. Accordingly, that claim is untimely.

                                  IV.    Conclusion
      For the reasons given above, Defendants’ motion for summary judgment is

granted. Judgment is entered in favor of Defendants. This case is terminated.



IT IS SO ORDERED.                        ENTERED: 10/8/20


                                         __________________________________
                                         JOHN Z. LEE
                                         United States District Judge




at the hands of fellow inmates, and faced restricted access to the prison library. Id. at
*10–14. By comparison, Brimage describes milder psychological problems, no physical
abuse, and apparently unimpeded library access.


                                           12
